14 Mich. App. 733 (1968)
165 N.W.2d 926
NOSAL
v.
CITY OF LANSING
Docket No. 4,161.
Michigan Court of Appeals.
Decided December 19, 1968.
Application for leave to appeal filed April 18, 1969.
Farhat, Burns, Treleaven & Luoma, for plaintiffs.
Michael F. Cavanagh, City Attorney, and William E. Rheaume, Assistant City Attorney, for defendant.
PER CURIAM:
The controlling question in this matter is whether the trial court correctly granted an injunction against the city of Lansing to prevent enforcement of a zoning ordinance against plaintiffs. Although the Lansing planning board denied plaintiffs' petition for commercial zoning, the city council *734 rezoned the property partially commercial, partially for parking and partially for family residences. On the basis of plaintiffs' complaint and after a hearing on the order to show cause which issued on the filing of the complaint, the trial judge granted a temporary injunction. It restrained defendant from enforcing its zoning ordinance on plaintiffs' property, restrained defendant from interfering with plaintiffs' development of the land as "F" commercial, and ordered defendant to issue necessary building permits upon proper application.
As there is a presumption of validity in favor of zoning ordinances, the burden is on the challenging party to show that the ordinance is arbitrary, unreasonable or confiscatory. Muffeny v. City of Southfield (1967), 6 Mich App 19; Hudson v. Buena Vista Township (1967), 6 Mich App 625. There must be more than a debatable question as to the ordinance's reasonableness. Brae Burn, Inc. v. City of Bloomfield Hills (1957), 350 Mich 425. Plaintiffs did not rebut the presumptive reasonableness of the zoning ordinance, or demonstrate that it was confiscatory by showing that the property could not be used for the purpose for which it was zoned. Bassey v. City of Huntington Woods (1956), 344 Mich 701; Bowman v. City of Southfield (1966), 377 Mich 237.
We reverse the lower court's order and dissolve the injunction. Defendant may recover its costs.
McGREGOR, P.J., and QUINN and LETTS, JJ., concurred.